


THIRD AGREEMENT OF AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
(Acquisition)




This Third Agreement of Amendment to Loan and Security Agreement (“Amendment”)
is effective September 29, 2017 by and among GERBER FINANCE INC., having an
office at 488 Madison Avenue, New York, NY 10022 (“Lender”), EDGEBUILDER, INC.,
GLENBROOK BUILDING SUPPLY, INC., ATRM HOLDINGS, INC., and KBS BUILDERS, INC.,
having an address at 5215 Gershwin Avenue N., Oakdale, Minnesota 55128 (“Credit
Parties”).


RECITALS


A.    EdgeBuilder, Inc. and Glenbrook Building Supply, Inc. (“Borrowers”) have
executed and delivered to Lender a certain Promissory Note dated October 4,
2016, in the original maximum principal sum of Three Million Dollars
($3,000,000.00) (the “Note”) payable to the order of Lender.


B.    In connection with the execution and delivery of the Note and to secure
payment and performance of the Note and other obligations of Borrowers to
Lender, Lender and Borrowers have executed, among other things, a Loan and
Security Agreement dated as of October 4, 2016, as amended by Agreement of
Amendment to Loan and Security Agreement dated as of November 30, 2016 and by a
Second Agreement of Amendment to Loan and Security Agreement dated as of June
30, 2017 (the “Loan Agreement”).


C.     By having executed the Loan Agreement as a Corporate Credit Party, ATRM
Holdings, Inc. and KBS Builders, Inc. (“Guarantors”) have unconditionally
guaranteed all obligations of Borrowers to Lender.


D.    For purposes of convenience, the Note, Loan Agreement, and related
collateral agreements, certificates and instruments are collectively referred to
as the “Credit Documents.”


E.    Credit Parties have requested a modification to the Credit Documents to
address an exchange (the “Exchange”) of promissory notes made by ATRM Holdings,
Inc. (“ATRM”) and held by Lone Star Value Investors, LP (“LSVI”) or Lone Star
Value Co-Invest I, LP (“LSV Co-Invest I”) for shares of 10.00% Series B
Cumulative Preferred Stock (“Series B Stock”) of ATRM pursuant to an Exchange
Agreement, dated as of September 29, 2017, by and among ATRM, LSVI and LSV
Co-Invest I, and the related Statement of Designation of the Series B Stock
(together, the “Exchange Documents”).


F.    Lender and Credit Parties wish to clarify their rights and duties to one
another as set forth in the Credit Documents.





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Amendment and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


AGREEMENTS


1.    Lender and Credit Parties reaffirm, consent and agree to all of the terms
and conditions of the Credit Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Credit Documents
are hereby expressly modified by this Amendment.


2.    In the case of any ambiguity or inconsistency between the Credit Documents
and this Amendment, the language and interpretation of this Amendment is to be
deemed binding and paramount.


3.    The Loan Agreement (and any exhibits thereto) are hereby amended as
follows:


A.     As to the Loan Agreement:


(i)
Section 1.1 is hereby amended to read as follows with

respect to the following definition:


“Restricted Payment” means: (i) any payment or distribution made in respect of
any Subordinated Debt of any Credit Party in violation of any subordination or
other agreement made in favor of Lender, it being understood that promissory
notes dated April 1, 2014, July 21, 2014, September 19, 2014, October 4, 2016
and March 31, 2017 payable to Lone Star Value Investors, LP (“LSVI”) or Lone
Star Value Co-Invest I, LP (“LSV Co-Invest I”) which were subject to
Subordination Agreements dated February 23, 2016, as amended, have been
exchanged for shares of 10.00% Series B Cumulative Preferred Stock (“Series B
Stock”) of ATRM Holdings, Inc. (“ATRM”) pursuant to an Exchange Agreement dated
as of September 29, 2017, by and among ATRM, LSVI and LSV Co-Invest I and the
related Statement of Designation of the Series B Stock (together, the “Exchange
Documents”) providing holders of Series B Stock with the right to receive
dividends upon declaration by ATRM’s board of directors, which declaration and
payment by ATRM are restricted and prohibited except as hereby provided; (ii)
the declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets on or
in respect of any Credit Party’s Stock, except dividends paid in kind by the
issuance of additional Series B Stock pursuant to the Exchange Documents; (iii)
the exercise or the permission to exercise of any right of redemption,
conversion or


1


4325077-3

--------------------------------------------------------------------------------





exchange of any property or assets on or with respect to any Credit Party’s
Stock; (iv) any payment on account of the purchase, redemption, defeasance or
other retirement of any Credit Party’s Stock or Indebtedness or any other
payment or distribution made in respect of any thereof, either directly or
indirectly, other than payment of Indebtedness to trade creditors incurred in
the ordinary course of business consistent with past practice as disclosed to
Lender in writing; or (v) any payment, loan, contribution, or other transfer of
funds or other property by any of the Borrowers to or for the benefit of any
Guarantor, any Stockholder, any Affiliate of any Credit Party, or to any other
Person, or for any expenses, fees or other obligations thereof, which is not
expressly and specifically permitted in this Agreement; provided, that (x) no
payment to Lender shall constitute a Restricted Payment and (y) no payment,
loan, contribution or transfer of funds or other property from ATRM to Borrowers
shall constitute a Restricted Payment so long as governed by and subject to a
Subordination Agreement executed by ATRM effective June 30, 2017, as may be
amended in writing by the parties, and (z) any payment or transfer of funds from
Borrowers to EdgeBuilder Wall Panels, Inc. and/or Glenbrook Lumber & Supply,
Inc. in accordance with the terms of the Asset Purchase Agreement, dated as of
October 4, 2016, and amended as of June 30, 2017.


(ii)
The address of the Borrowers and Guarantors herein amend those on Schedule V.



4.    The Credit Parties acknowledge the Events of Default, Lender’s waivers
thereof,

and Lender’s reservation of rights set forth in the letter agreement dated
August 29, 2017, which remain in full force and effect. Lender hereby consents
to the Exchange pursuant to the terms of the Exchange Documents subject to the
Restricted Payment provisions set forth in this Amendment.


5.    Capitalized terms used in this Amendment which are not otherwise defined
herein have the meaning ascribed thereto in the Credit Documents.


6.    The parties agree to sign, deliver and file any additional documents and
take any other actions that may reasonably be required by Lender including, but
not limited to, affidavits, resolutions, or certificates for a full and complete
consummation of the matters covered by this Amendment.


7.    This Amendment is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Amendment is not assignable by Credit Parties without the
prior written consent of Lender.


8.    To the extent that any provision of this Amendment is determined by any
court or legislature to be invalid or unenforceable in whole or part either in a
particular case or in all cases, such provision


2


4325077-3

--------------------------------------------------------------------------------





or part thereof is to be deemed surplusage. If that occurs, it does not have the
effect of rendering any other provision of this Amendment invalid or
unenforceable. This Amendment is to be construed and enforced as if such invalid
or unenforceable provision or part thereof were omitted.


9.    This Amendment may only be changed or amended by a written agreement
signed by all of the parties hereto. By the execution of this Amendment, Lender
is not to be deemed to consent to any future renewal or extension of the Loans.
This Amendment is deemed to be part of and integrated into the Credit Documents.


10.    THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


11.    The parties to this Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Amendment, the
enforceability and interpretation of the terms contained in this Amendment and
the consummation of the transactions and matters covered by this Amendment.


12.    Borrowers agree to pay all attorneys' fees and other costs incurred by
Lender or otherwise payable in connection with this Amendment (in addition to
those otherwise payable pursuant to the Credit Documents), which fees and costs
are to be paid as of the date hereof.


13.    This Amendment may be executed in any number of counterparts, each of
which when so executed is deemed to be an original and all of which taken
together constitute but one and the same agreement. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.


14.    THE BORROWERS, FOR THEMSELVES, THEIR SUBSIDIARIES (IF ANY) AND GUARANTORS
AND LENDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING
TO THIS AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS
AMENDMENT.


[Signature Pages Follows]


3


4325077-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have signed this Amendment.


Witness:                    EDGEBUILDER, INC.


/s/ Stephen A. Clark                By:/s/ Daniel M. Koch__________________
Print Name:    Stephen A. Clark            Daniel M. Koch
President


Witness:                    GLENBROOK BUILDING SUPPLY, INC.


/s/ Stephen A. Clark                By:/s/ Daniel M. Koch__________________
Print Name:    Stephen A. Clark            Daniel M. Koch
President


Witness:                    KBS BUILDERS, INC.


/s/ Stephen A. Clark                By:/s/ Daniel M. Koch__________________
Print Name:    Stephen A. Clark            Daniel M. Koch
President


Witness:                    ATRM HOLDINGS, INC.


/s/ Stephen A. Clark                By:/s/ Daniel M. Koch__________________
Print Name:    Stephen A. Clark            Daniel M. Koch
President




























[Signature Page to Third Agreement of Amendment to Loan and Security Agreement
(Acquisition) – continued on following page]






4


4325077-3

--------------------------------------------------------------------------------





(signatures continued from previous page)
GERBER FINANCE INC.
By:/s/ Jennifer Palmer___________________
    Jennifer Palmer
    President


























[Signature Page to Third Agreement of Amendment to Loan and Security Agreement
(Acquisition)]


5


4325077-3